This opinion is subject to revision before final
                publication in the Pacific Reporter.

                            2016 UT 40

                               IN THE

   SUPREME COURT OF THE STATE OF UTAH

   ELIZABETH CRAIG, BRADY HARPER, NU LITE SALES, LLC,
            a Utah limited liability company,
                        Appellees,
                                 v.
            PROVO CITY, a municipal corporation,
                         Appellant.


                         No. 20150531
                     Filed August 26, 2016


         On Certiorari to the Utah Court of Appeals


                Fourth District, Provo Dep’t
              The Honorable Steven L. Hansen
                      No. 130400857


                             Attorneys:
  Barnard N. Madsen, Mark D. Stubbs, Matthew R. Howell,
           Diana L. Hardy, Provo, for appellees
   Robert D. West, J. Brian Jones, Gary D. Millward, Provo,
                        for appellant


ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court,
  in which CHIEF JUSTICE DURRANT, JUSTICE HIMONAS, and
                  JUSTICE PEARCE joined.
         JUSTICE DURHAM filed a dissenting opinion.
                       CRAIG v. PROVO CITY
                       Opinion of the Court

 ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
  ¶1 This is a tort suit under the Governmental Immunity Act,
Utah Code title 63G chapter 7. The plaintiffs’ suit against
defendant Provo City was timely when initially filed, but the first
complaint was dismissed because the plaintiffs failed to submit an
“undertaking” or bond as required by statute. See UTAH CODE
§ 63G-7-601(2). And by the time the case was refiled (this time
with a bond), it was beyond the one-year filing requirement of the
Governmental Immunity Act. Id. § 63G-7-402. Plaintiffs sought to
sustain the timeliness of the suit by invoking the so-called Savings
Statute, a provision outside the Governmental Immunity Act that
generally extends the statute of limitations for plaintiffs when a
complaint is dismissed other than “upon the merits.” Id. § 78B-2-
111.
  ¶2 The question presented concerns the interaction between
the time-bar provision of the Governmental Immunity Act and the
general Savings Statute. We consider, specifically, whether the
Immunity Act forecloses the Savings Statute. We hold that it does.
We interpret the Immunity Act as speaking comprehensively to
the timing of a suit against a governmental entity, in a manner
precluding operation of the Savings Statute.
                                  I
  ¶3 The claims at issue in this case arise out of an alleged false
arrest by Provo City police officers in January 2010. Provo police
arrested Elizabeth Craig, Brady Harper, and Scott Lazerson for
theft. The alleged theft was of personal care products of Provo’s
Nu Skin Enterprises, Inc. Craig, Harper, and Lazerson were
suspected of acquiring products set aside for Nu Skin employees
and selling them outside the Nu Skin distribution network for
profit.
  ¶4 The three charged defendants claimed to have acquired the
Nu Skin products in question lawfully. They insisted that Nu Skin
employees had donated excess product to them for the benefit of a
charity. Eventually, the criminal charges against Craig and Harper
were dismissed, and this civil suit ensued.
 ¶5 In the civil suit, Craig and Harper, together with Nu Lite
Sales, an entity they formed to facilitate their venture, claimed

                                 2
                         Cite as: 2016 UT 40
                       Opinion of the Court

that Provo City had caused them to lose income and damaged
their reputations. Craig, a former Miss Utah, alleged that media
reports surrounding the arrest had harmed her business
associations with Brigham Young University and Deseret Book,
Inc. Craig, Harper, and Nu Lite asserted claims for malicious
prosecution, conversion, and tortious interference with
prospective business relations.
  ¶6 As required by the Governmental Immunity Act, Utah
Code section 63G-7-402, the plaintiffs submitted a “Notice of
Claim” to Provo City before filing a formal action in court. The
Notice of Claim was served on Provo City on February 16, 2011.
The Notice of Claim was deemed denied on April 17, 2011. There
was also a Supplemental Notice of Claim, which was served on
March 1, 2011, and deemed denied on April 30, 2011. Plaintiffs
filed a complaint in the Fourth District Court thereafter—on April
13, 2012. The complaint was timely when filed on that date, as it
was filed within one year of the denial of their notice of claim as
required by Utah Code section 63G-7-403(2). But it was also
defective under the Governmental Immunity Act, as it was filed
without the $300 bond required by Utah Code section 63G-7-
601(2). The district court dismissed the action without prejudice
on that basis, in an order entered on March 27, 2013. By that date,
the statute of limitations had run on the plaintiffs’ claims: The
district court’s order of dismissal was entered more than a year
after the date when Provo City denied the plaintiffs’ Notice of
Claim.
  ¶7 The plaintiffs nonetheless filed a second complaint, this
time with the bond required by statute. Because this suit was filed
outside the original one-year limitations period under the
Governmental Immunity Act, Provo City moved to dismiss.
  ¶8 In response, the plaintiffs pointed to the Savings Statute in
Utah Code section 78B-2-111. That provision states that “[i]f any
action is timely filed and . . . the plaintiff fails in the action or
upon a cause of action otherwise than upon the merits, and the
time limited . . . by law . . . for commencing the action has expired,
the plaintiff . . . may commence a new action within one year after
the reversal or failure.” Id. § 78B-2-11(1). Plaintiffs asserted that
this provision excused their failure to file within a year of the

                                  3
                       CRAIG v. PROVO CITY
                       Opinion of the Court

denial of their notice of claim by Provo City, as required by the
Governmental Immunity Act. They insisted that their claim was
timely because the second complaint was filed within one year
after the first suit was dismissed “otherwise than upon the
merits.”
  ¶9 The district court granted Provo City’s motion to dismiss. It
concluded that “[c]laims against governmental parties are
comprehensively governed by” the Governmental Immunity Act.
Order of Oct. 28, 2013 at 2–3. And because that Act “does not
contain a savings provision,” the district court held that the
plaintiffs’ claims were time-barred. Id. at 5. It accordingly entered
an order dismissing the plaintiffs’ claims.
  ¶10 Plaintiffs appealed, and the court of appeals reversed. The
court of appeals concluded that the Savings Statute was
applicable and thus reversed the dismissal of the plaintiffs’ claims.
Craig v. Provo City, 2015 UT App 145, ¶ 14, 352 P.3d 139. In so
doing, the court of appeals acknowledged a provision in the
Governmental Immunity Act describing that statute as the
“single, comprehensive chapter govern[ing] all claims against
governmental entities.” Id. ¶ 9 n.3 (quoting UTAH CODE § 63G-7-
101(2)(b) (2013)). But it nonetheless concluded that the Savings
Statute could apply to save claims that would otherwise be time-
barred under the Governmental Immunity Act. It based that
holding on the notion that a “comprehensive” legal regime was
not necessarily an “all-inclusive” one. Id. ¶ 10. And it highlighted
legal matters not governed expressly by the Governmental
Immunity Act, such as the elements of a cause of action against a
governmental entity and the standards governing the
admissibility of evidence in a proceeding initiated under the Act.
Id. ¶ 11.
  ¶11 With these examples in mind, the court of appeals reasoned
that the Governmental Immunity Act cannot literally be an all-
inclusive statement of all laws governing claims against the
government. Instead, it characterized the Act as merely
“complementary” to other laws like the Savings Statute. Id. ¶ 14.
 ¶12 In so concluding, the court of appeals asserted that the
Savings Statute did not interfere with the “purpose” of the


                                 4
                        Cite as: 2016 UT 40
                       Opinion of the Court

Governmental Immunity Act—to provide the government with
notice sufficient to afford “the responsible public authorities an
opportunity to pursue a proper and timely investigation of the
merits of [the] claim.” Id. ¶ 12 (alteration in original) (quoting
Shafer v. State, 2003 UT 44, ¶ 7, 79 P.3d 936). And it held the
legislature to a requirement of a plain statement. Id. ¶ 13. Relying
on Standard Federal Savings & Loan Association v. Kirkbride, 821 P.2d
1136, 1138 (Utah 1991), the court of appeals indicated that “[t]he
relevant inquiry is whether the legislature made plain an
intention” to foreclose the applicability of the Savings Statute to
claims against the government. Craig, 2015 UT App 145, ¶ 13
(alteration in original). And because the legislature “certainly
knows how to” make plain such an intention, yet failed to do so,
the court of appeals declined to infer any such intent here. Id.
(citation omitted). It accordingly held that “[t]he Savings Statute
applies to claims filed against the government pursuant to” the
Governmental Immunity Act “because, to the extent that they
relate to one another, they are complementary.” Id. ¶ 14. Thus,
because the plaintiffs’ claims were timely under the Savings
Statute, the court of appeals reversed the decision granting Provo
City’s motion to dismiss.
  ¶13 Provo City filed a petition for certiorari, which we granted.
Our review is de novo. See State v. Dean, 2004 UT 63, ¶ 7, 95 P.3d
276 (noting that “we review the court of appeals’ decision for
correctness,” but that “[t]he correctness of the court of appeals’
decision turns on whether the court correctly reviewed the trial
court’s decision under the appropriate standard of review”); State
v. Ririe, 2015 UT 37, ¶ 5, 345 P.3d 1261 (“We review the district
court’s decision on a motion to dismiss de novo, yielding no
deference to its analysis.”).
                                 II
  ¶14 Our law has long embraced a general principle of
governmental immunity. The concept has deep roots in the
common law. But the common law doctrine was overtaken by
statute in Utah many decades ago. See Utah Governmental
Immunity Act, 1965 Utah Laws 390–97. Today the law of
sovereign immunity is set forth in the Governmental Immunity
Act, Utah Code section 63G chapter 7.

                                 5
                        CRAIG v. PROVO CITY
                       Opinion of the Court

  ¶15 This “comprehensive” statute “governs all claims against
governmental entities or against their employees or agents arising
out of the performance of the employee’s duties, within the scope
of employment, or under color of authority.” UTAH CODE
§ 63G-7-101(2)(b). The general presumption is in favor of
immunity: “A governmental entity and an employee of a
governmental entity retain immunity from suit unless that
immunity has been expressly waived in this chapter.” Id. § 63G-7-
101(3); see also id. § 63G-7-201 (stating that governmental entities
“are immune from suit” “[e]xcept as otherwise provided in this
chapter”). Yet the Act also sets forth the scope and terms of
waiver of immunity. It expressly identifies the actions or claims
for which immunity is waived, see id. § 63G-7-301, and prescribes
the proper timing and means by which a claim must be asserted,
see id. §§ 63G-7-402 & -403.
  ¶16 These latter provisions are the ones at issue here. They
provide that any claim against a governmental entity or employee
is “barred” unless a notice of claim is filed with the governmental
entity in the manner prescribed by statute “within one year after
the claim arises.” Id. § 63G-7-402. And they also provide a statute
of limitations for “institut[ing] an action in the district court”
against the government. Id. § 63G-7-403(2). Specifically, a claim
against the government is time-barred if it is not filed “within one
year after denial of the claim [by the governmental entity] or
within one year after the denial period specified in this chapter
has expired.” Id. Finally, the statute also requires the plaintiff to
“file an undertaking” or bond “[a]t the time the action is filed.” Id.
§ 63G-7-601(2). The undertaking must be “not less than $300” and
is “conditioned upon payment by the plaintiff of taxable costs
incurred by the governmental entity in the action if the plaintiff
fails to prosecute the action or fails to recover judgment.” Id.
  ¶17 In this case, we are asked to decide whether these
provisions are exclusive. The specific question presented is
whether the time-bar provisions of the Governmental Immunity
Act foreclose the applicability of the so-called Savings Statute,
Utah Code section 78B-2-111. The Savings Statute generally allows
a plaintiff to “commence a new action within one year” of the
dismissal of a previous action that was timely when filed but


                                  6
                         Cite as: 2016 UT 40
                       Opinion of the Court

dismissed “otherwise than upon the merits.” Id. § 78B-2-11(1). The
applicability of this savings provision is determinative in this case:
Plaintiffs’ first complaint was timely when filed but dismissed for
failure to comply with the statutory requirement of an
undertaking, and the second complaint was untimely under the
Governmental Immunity Act (because it was filed more than one
year after the denial of the notice of claim). So it was proper only
if “saved” by the Savings Statute.
  ¶18 We interpret the Governmental Immunity Act to foreclose
the applicability of the Savings Statute, and accordingly reverse
the decision of the court of appeals. First, we set forth our
understanding of the text and structure of the Governmental
Immunity Act, explaining the basis for our conclusion that the Act
speaks comprehensively on the procedure and requisite timing of
a claim filed against the government, in a manner foreclosing the
applicability of the Savings Statute. Second, we respond to two
specific points in the court of appeals’ analysis—the notion that
the Savings Statute can be applied without undermining the
“purpose” of the Governmental Immunity Act, and the purported
requirement of a “plain statement” of the legislature’s intent to
foreclose the Savings Statute.
                                  A
  ¶19 The question presented is a matter of statutory
interpretation. This one falls at the intersection of two different
statutes—the Governmental Immunity Act and the Savings
Statute. We are asked here to decide whether the former
forecloses the latter. To answer that question, we must begin by
examining the statutory text. See Graves v. N.E. Servs., Inc., 2015
UT 28, ¶ 67, 345 P.3d 619.
  ¶20 In the court of appeals and again in this court, the parties’
briefs have focused on some specific text that appears in an
introductory provision of the Governmental Immunity Act—in a
clause that says that “[t]his single, comprehensive chapter governs
all claims against governmental entities.” UTAH CODE § 63G-7-101




                                  7
                       CRAIG v. PROVO CITY
                       Opinion of the Court

(2013). 1 Much of the argument has focused on the scope of the
term “comprehensive.” Provo City views that term as conveying
the idea of an exclusive, all-encompassing “chapter govern[ing]
all claims against governmental entities.” Id. Plaintiffs offer a
different construction. They insist that a comprehensive law need
not be all-encompassing.
  ¶21 The court of appeals agreed with the plaintiffs. It insisted
that “the ordinary meaning of the word ‘comprehensive’ allows
for something less than complete coverage.” Craig v. Provo City,
2015 UT App 145, ¶ 10, 352 P.3d 139. And it also rejected the
all-encompassing notion of comprehensive on the ground that this
view would lead to an absurdity—the conclusion that an all-
encompassing Governmental Immunity Act would foreclose the
Utah Rules of Evidence and substantive law on the elements of a
plaintiff’s claims against the government, since such laws are not
expressly endorsed in the statute. Id. ¶ 11.
  ¶22 Yet the parties’ all-or-nothing positions overlook the
possibility of a middle position—a statute that is all-
encompassing on the matters that it regulates, but that may be
supplemented by other provisions of law in areas that it does not
address. And we view the statute as embracing this middle view.
Thus, we agree with the plaintiffs and the court of appeals that the
Governmental Immunity Act is not literally all-encompassing; it
cannot be understood to prescribe each and every law of
relevance to any claim against the government. But that does not
mean that the Act is not all-encompassing on the matters that it
regulates in comprehensive detail—as to the actions for which the
government has waived its immunity, and the manner and means
by which a plaintiff may pierce through such immunity. And on
those matters, we construe the Governmental Immunity Act as
speaking comprehensively in the sense of foreclosing the



 1 This provision was amended in 2015. But even as amended, the
statute seems to retain the core principle—the statement that “this
comprehensive chapter . . . governs all claims against
governmental entities.” UTAH CODE § 63G-7-101 (2015).


                                 8
                         Cite as: 2016 UT 40
                        Opinion of the Court

application of other laws regulating claims against non-
governmental parties.
  ¶23 The Act speaks in careful detail on the manner of filing a
notice of claim with a governmental entity, see UTAH CODE
§ 63G-7-402; on the means of initiating an action in court after
such a claim is denied, see id. §§ 63G-7-403 & -601; and on the
timing requirements for both such filings, see id. §§ 63G-7-402
& -403. On these points we view the Governmental Immunity Act
as “comprehensive” in the sense advanced by Provo City. Thus,
we conclude that the filing requirements and time limitations set
forth by statute are preclusive of other laws that apply more
generally.
  ¶24 This conclusion is consistent with our recent holding in
Peak Alarm Co. v. Werner, 2013 UT 8, 297 P.3d 592. In Peak Alarm
the plaintiffs asserted false arrest and defamation claims against a
government entity. Such claims were timely under the
Governmental Immunity Act, but untimely under the statutes of
limitations that apply generally to false arrest and defamation
claims. And we held that the limitation provisions of the
Governmental Immunity Act controlled. Describing that
limitations “scheme” as “comprehensive[ ],” we concluded that it
“replaces the limitations period for claims against private actors
contained within Title 78B.” Id. ¶ 26.
  ¶25 As the court of appeals noted in this case, Peak Alarm “did
not consider whether a plaintiff may commence a new action
where the initial action, filed within the . . . limitations period” set
forth in the Governmental Immunity Act, “is dismissed for
reasons other than on the merits after the limitations period has
lapsed.” Craig, 2015 UT App 145, ¶ 8. And in that sense it is true
that “the issue in this case falls outside the scope of Peak Alarm’s
holding.” Id. But our approach in Peak Alarm is in line with the
path we follow today. We noted there that the Governmental
Immunity Act speaks “comprehensive[ly]” on the matter of the
filing and timing requirements for a claim asserted against the
government. Peak Alarm, 2013 UT 8, ¶ 26 (alteration in original).
And on that basis we concluded that “the scheme provided” in
the Act “replaces the limitations period for claims against private
actors contained within Title 78B.” Id.

                                   9
                       CRAIG v. PROVO CITY
                       Opinion of the Court

  ¶26 We reach the same conclusion here as to the savings
provision in Title 78B. The Governmental Immunity Act’s filing
and timing standards are presented in such detail that we view
them as occupying the field 2—as stating the all-encompassing 3



 2  This is the terminology of federal preemption. See English v.
Gen. Elec. Co., 496 U.S. 72, 79 (1990) (noting that field preemption
occurs when a statutory scheme is “so pervasive” that there is
“left no room . . . to supplement it” (citation omitted)). And the
analogy is an apt one. As with federal preemption, the question
presented here concerns the inference to be drawn regarding the
extent to which the Governmental Immunity Act is so detailed
that it can be understood to impliedly foreclose other laws of
more general applicability. And as in the preemption cases, we
may look to the degree of intricacy and detail in the statutory
scheme to discern whether the legislature meant to foreclose such
general laws. In this case, as in Peak Alarm, we deem the detail
regarding the manner and timing of the filing of a claim against
the government sufficient to sustain an inference that the
legislature was overriding such other laws.
 3  The point is not that “comprehensive” necessarily means all-
encompassing, as Provo City suggests, or that it ordinarily means
something less than that, as plaintiffs and the court of appeals
insist. On this, as with many problems of statutory interpretation,
dictionaries just don’t answer the question. Instead they highlight
the ambiguity—by including definitions encompassing both
parties’ positions. See WEBSTER’S THIRD NEW INT’L DICTIONARY 467
(1966) (defining comprehensive as “covering a matter under
consideration completely or nearly completely” (emphasis
added)); AMERICAN HERITAGE DICTIONARY 379 (5th ed. 2011)
(defining “comprehensive” as “[s]o large in scope or content as to
include much”).
  Yet ambiguities are often resolved by the text and structure of
the statute. See Olsen v. Eagle Mountain City, 2011 UT 10, ¶ 13, 248
P.3d 465. And that is the case here. The Governmental Immunity
Act charts a middle course between the parties’ positions: The Act
is neither perfectly all-encompassing nor entirely open to
supplementation; it is all-encompassing as to the terms of the
                                                      (continued…)

                                10
                         Cite as: 2016 UT 40
                       Opinion of the Court

standards that dictate the timeliness of a claim asserted against
the government. The Act speaks in elaborate detail on the precise
timing of the initial notice of claim and of the subsequent action to
be filed in district court. UTAH CODE §§ 63G-7-402 & -403. And it
even includes a savings provision of its own. See id. § 401(8)


waiver of governmental immunity and the means and timing of
the filing of claims seeking to embrace such waiver, but open to
supplementation on other matters.
   For this reason, we find it unnecessary to resolve the question
presented in the briefs as to the “ordinary” sense of the term
“comprehensive.” Yet we appreciate the parties’ briefing on that
question. We note, in particular, Provo City’s presentation of
empirical support for its view—in search results from analysis of
the use of the term “comprehensive” in naturally occurring
language in the Corpus of Contemporary American English. Our
court has been divided on the viability and utility of this sort of
empirical analysis. See State v. Rasabout, 2015 UT 72, ¶ 20 (Parrish,
J., opinion of the court) (opposing the use of such analysis, in part
due to a lack of expert analysis or adversarial briefing); id. ¶¶ 36–
39 (Durrant, C.J., concurring) (concluding that such analysis may
be appropriate with adversarial briefing but was unnecessary in
that case); id. ¶ 84 (Lee, A.C.J., concurring) (employing corpus
linguistics as “a more transparent, reliable . . . tool” for assessing
ordinary meaning where such assessment cannot be based on a
dictionary or on the context of a statute). But a key point of
disagreement has concerned the wisdom and propriety of our
engaging in this sort of empirical analysis sua sponte. See id. ¶ 17
(Parrish, J., opinion of the court) (criticizing Justice Lee’s
concurrence for “deciding this case on the basis of an argument
not subjected to adversarial briefing”); id. ¶ 39 (Durrant, C.J.,
concurring) (arguing that “caution dictates that this potential
method of statutory interpretation be fully tested in the crucible of
the adversarial process”); id. ¶ 97 (Lee, A.C.J., concurring)
(agreeing that “[o]ur opinions are better when adversary briefing
is complete and in-depth”). All agree that our analysis of this (or
any other issue) will be enhanced by adversary briefing. So we
commend Provo City for its briefing on this issue despite the fact
that we stop short here of assessing its merits.


                                 11
                        CRAIG v. PROVO CITY
                        Opinion of the Court

(allowing a thirty-day extension to file notice of claim with correct
entity if initial notice was filed within the limitations period “with
an incorrect governmental entity,” but “in the good faith belief
that the claimant was filing the notice of claim with the correct
governmental entity”). We view these detailed provisions as
exclusive regulations of the means and timing of filing claims
against the government. 4 We accordingly hold that a claim filed
outside the time limits set forth in the Governmental Immunity
Act is time-barred, and cannot be resurrected by the terms of the
Savings Statute. 5


 4   Thus, our point is not that statute’s preemptive scope is
prescribed by “the mere adjective ‘comprehensive.’” Infra ¶ 42
(Durham, J., dissenting). Instead we find an indication of the
statute’s exclusivity in the full breadth and detail of its terms. That
is a standard way “for the legislature to negate all other statutes of
general application.” Infra ¶ 44. As the dissent concedes, the
Governmental Immunity Act sets forth in great detail “the hurdles
a claimant must clear before proceeding on a claim” against the
government. Infra ¶ 43. The bond requirement is such a hurdle.
We cannot ignore that hurdle while crediting the others set forth
by the legislature.
  The dissent concludes otherwise. It insists that the Immunity
Act’s “purpose is satisfied” once the timing and other
requirements of the statute are met. Id. And it concludes that “no
further purpose” is furthered by enforcement of the bond
requirement. Id. We see the matter differently. We conclude that
the legislature’s “purpose” encompasses all of the terms of the
statute. We see no basis for favoring one set of procedural
“hurdles” over another.
 5   A contrary conclusion would allow a claimant to double the
one-year filing requirement—by submitting an initial
(procedurally defective) complaint at the end of the one-year
filing period, waiting for it to be dismissed without prejudice, and
refiling a year later. That prospect is troubling. It would place the
governmental defendant in a quandary—of either forfeiting its
right to insist on the procedural requirements of the Immunity
Act (such as the posting of a bond) or of giving up the right to
                                                       (continued…)

                                  12
                         Cite as: 2016 UT 40
                        Opinion of the Court

                                   B
 ¶27 The court of appeals rejected the above approach on two
additional grounds. We respond to each of them here.
                                   1
  ¶28 The court of appeals concluded that the “primary purpose”
of the Governmental Immunity Act could be “satisfied” despite
application of the Savings Statute. Craig, 2015 UT App 145, ¶ 12.
The statutory “purpose” identified by the court of appeals was
that of affording the government notice and an opportunity to
“pursue a proper and timely investigation of the merits of [the]
claim.” Id. (alteration in original) (citation omitted). And because
that purpose was not undermined by the revival of a claim that
was filed initially in accordance with the Immunity Act’s timing
requirements, the court of appeals reasoned that such revival was
compatible with “the statute as a whole.” Id.
  ¶29 We reject this approach on grounds explained in a number
of our recent decisions. As we noted in Graves v. North Eastern
Services, Inc., 2015 UT 28, ¶ 67, 345 P.3d 619, “the governing law is
defined not by our abstract sense of legislative purpose, but by the
statutory text that survived the constitutional process of
bicameralism and presentment.” Thus, “[w]e may resolve
ambiguities in the text of the law by reference to reliable
indications of legislative understanding or intent (as in legislative
history).” Id. “But the invocation of extra-statutory intent as a
matter overriding the statutory text gets things backwards.” Id.
“The statutory language is primary.” Id. A judge’s extra-textual
sense of legislative purpose “is of secondary significance.” 6 Id.


insist that a claim be filed within a year. We interpret the
Immunity Act to avoid that quandary. By statute, Provo City was
entitled to hold the plaintiffs to both the requirement of posting a
bond and the requirement of filing their claims within a year of
their denial.
 6  See Schroeder Invs., L.C. v. Edwards, 2013 UT 25, ¶ 25, 301 P.3d
994 (“We . . . must implement the particular balance of policies
reflected in the terms of [the] statute. Those terms are the law. . . .”
                                                       (continued…)

                                  13
                       CRAIG v. PROVO CITY
                       Opinion of the Court

  ¶30 We have identified some grounds for wariness of our
ability to discern statutory purpose outside of the text. We have
said that it is a fallacy to suppose “that statutory provisions are
addressed only to the specific problems giving rise to their
adoption.” Id. ¶ 68. “[L]egislative bodies often start with one
problem in mind but then reach more broadly in their ultimate
enactment.” Id. (quoting Hooban v. Unicity Int’l, Inc., 2012 UT 40,
¶ 17, 285 P.3d 766). So “we cannot limit the reach of [a statute] to
the ill that initially sparked [the legislature’s] interest.” Id.
(alterations in original) (citation omitted).
  ¶31 We have also explained that “[l]egislation is rarely aimed at
advancing a single objective at the expense of all others.” Myers v.
Myers, 2011 UT 65, ¶ 27, 266 P.3d 806. “[M]ost statutes represent a
compromise of purposes advanced by competing interest groups,
not an unmitigated attempt to stamp out a particular evil.” Olsen
v. Eagle Mountain City, 2011 UT 10, ¶ 23 n.6, 248 P.3d 465. So a
court cannot reliably discern legislative intent on a particular
matter by reasoning generally from a statement (even an accurate
one) of a broad statutory purpose. Such an approach will often
distort the intent of the legislature as reflected in the law—the
text—because a statement of legislative purpose often paints only
a part of the picture.
 ¶32 And that is the heart of our disagreement with the court of
appeals and with the dissent. The court of appeals and the dissent

(alteration in original)); State v. Clark, 2011 UT 23, ¶ 17, 251 P.3d
829 (“Any suppositions about what the legislature may have
intended cannot properly override what it actually did.”); see also
In re Sinclair, 870 F.2d 1340, 1344 (7th Cir. 1989) (“It would
demean the constitutionally prescribed method of legislating to
suppose that its elaborate apparatus for deliberation on,
amending, and approving a text is just a way to create some
evidence about the law, while the real source of legal rules is the
mental processes of legislators.”); Laurence H. Tribe, “Comment,”
in ANTONIN SCALIA, A MATTER OF INTERPRETATION: FEDERAL
COURTS AND THE LAW 65, 66 (1997) (“[I]t is the text’s meaning, and
not the content of anyone’s expectations or intentions, that binds
us as law.”).


                                 14
                        Cite as: 2016 UT 40
                       Opinion of the Court

identify a purpose of the Governmental Immunity Act. The goal
of assuring notice and an opportunity to consider the merits of a
claim may even have been a key concern sparking the legislature’s
attention to these issues. But we cannot reliably deem that
purpose the primary one—much less the only one—the legislature
sought to advance. We must acknowledge the possibility that the
legislature was balancing other aims (such as the government’s
interest in finality and repose). 7 And the way to be sure we are
considering all of the legislature’s concerns is to stay focused on
the text it enacted into law.
  ¶33 Our examination of the “statute as a whole,” Craig, 2015 UT
App 145, ¶ 12, must begin with the statute as a whole—its text, and
not a general purpose it appears to advance. Thus, we must ask
not whether the Savings Statute would appear to undermine a
general purpose of the Governmental Immunity Act, but whether
the terms of the Act leave room for supplementation. We
conclude that they do not for reasons set forth above. And we
reverse on the ground that the text must control over a general
sense of legislative purpose.
                                 2
  ¶34 The court of appeals also held the legislature to a plain
statement rule. Id. ¶ 13. Relying on Standard Federal Savings &


 7  The dissent identifies a purpose of the statute—of letting the
public authorities “pursue a proper and timely investigation of
the merits of [the] claim” Infra ¶ 43 (quoting Craig, 2015 UT App
145, ¶ 12). But that is not the statute’s only purpose. The bond
requirement serves the important function of protecting the
government against the assertion of meritless claims. It does so by
requiring a claimant to demonstrate its ability to pay for the costs
of litigation if it proves unsuccessful. We are in no position to
dismiss the significance of this purpose. Certainly we cannot
conclude that “no further purpose” is evident on the face of the
statute. See Myers v. Myers, 2011 UT 65, ¶ 27, 266 P.3d 806 (noting
that legislation “is rarely aimed at advancing a single objective at
the expense of all others,” but is usually “a result of a legislative
give-and-take that balances multiple concerns”).


                                 15
                        CRAIG v. PROVO CITY
                        Opinion of the Court

Loan Association v. Kirkbride, 821 P.2d 1136 (Utah 1991), the court
held that the Savings Statute should be presumed to apply to
claims under the Governmental Immunity Act. Craig, 2015 UT
App 145, ¶ 13. And it said that this presumption would hold
unless “the legislature made plain an intention” to override the
terms of the Savings Statute. Id. (quoting Standard Federal, 821 P.2d
at 1138). Further quoting Standard Federal, the court of appeals
suggested that an implicit rejection of the Savings Statute would be
insufficient. Specifically, the court said that the legislature
“certainly knows how” to speak explicitly in overriding the terms
of another statute. Id. And because the Governmental Immunity
Act includes no explicit repudiation of the Savings Statute, the
court of appeals viewed Standard Federal as preserving its
application.
  ¶35 We see a plausible basis for the court of appeals’ approach
in applying Standard Federal. But we nonetheless reject this
approach on a couple of grounds. First is the fact that Standard
Federal had nothing to do with the Governmental Immunity Act.
The court’s analysis in that case concerned the interaction
between the Savings Statute and a provision “set[ting] forth the
remedies available to a creditor to recover any amounts secured
by a trust deed after the property subject to the trust deed is sold.”
821 P.2d at 1137 (citing UTAH CODE § 57-1-32). The statute at issue
in Standard Federal gave a “creditor three months after a sale of
property under a trust deed to bring an action for any amounts
remaining unpaid.” Id. Yet the court in Standard Federal
emphasized that this provision did not “bar any action not
initiated within three months and then resolved on the merits for
the plaintiff.” Id. at 1138. And in stating that the legislature
“knows how” to prescribe such a bar, the Standard Federal court
cited the time-bar provision of the Governmental Immunity Act
that does just that. Id. (citing Utah Code section 63-30-13 (1989),
which provided that “[a] claim against a political
subdivision . . . is barred unless notice of claim is filed . . . within
one year after the claim arises”) (alteration and emphasis in
Standard Federal).
  ¶36 Thus, Standard Federal does not at all foreclose the
conclusion that the Governmental Immunity Act speaks with


                                  16
                         Cite as: 2016 UT 40
                        Opinion of the Court

sufficient clarity to override the Savings Statute. It speaks to a
different issue. It says that “statutes that impose preconditions to
filing suit” are generally understood “as establishing only
procedural hurdles to suit, hurdles that can be cleared, rather than
absolute bars to suit.” Id. And because the Governmental
Immunity Act is distinguishable from the statute at issue in
Standard Federal, we think the court of appeals erred in reading
that opinion to support its decision here.
  ¶37 Second, the “plain statement” principles in Standard Federal
are problematic if taken to their logical extreme. The legislature
has no duty to speak plainly or explicitly. Undoubtedly it tries its
best to do so. But it sometimes falls short of the ideal, as we all do.
And our role generally is not to hold another branch of
government to an ideal of plain or explicit statements. 8 It is to do
our best to discern the intent or meaning of the inevitably
imperfect words that it enacts into law.
  ¶38 The words of the Governmental Immunity Act may not be
perfectly clear. But if they appear to us to foreclose the
applicability of the Savings Statute (as they do), then we must
give effect to those words even if they are at best implicit. It is
usually quite beside the point that the legislature “knows how” to
speak more explicitly. 9 That is another way of saying that the


 8  We see no basis for a requirement of a plain statement by the
legislature of its intent to override the Savings Statute. If anything,
the operative plain statement rule in this case would cut the
opposite way—against a presumption that the legislature meant
to expand the waiver of immunity set forth in the Governmental
Immunity Act. See Pennhurst State Sch. & Hosp. v. Halderman, 465
U.S. 89, 99 (1984) (requiring that waivers of immunity “be
unequivocally expressed”).
 9 That is the general rule. But there is room for an exception.
Where a party identifies not just a hypothetical way the legislature
could have spoken more clearly, but identifies instead an actual
phrase in a neighboring provision that articulates a clear principle,
it may be possible to infer that the legislature rejected the
formulation embodied in the neighboring provision. See Standard
                                                      (continued…)

                                  17
                        CRAIG v. PROVO CITY
                       Opinion of the Court

legislature could have spoken more clearly. And typically that
gets us nowhere. See Hill v. Nakai (In re Estate of Hannifin), 2013 UT
46, ¶ 25, 311 P.3d 1016.
  ¶39 As plaintiffs note, the Governmental Immunity Act could
be more explicit. It could say that its time-bar provisions are
“exclusive,” or even that they override the terms of the Savings
Statute. But that is unhelpful. “In any matter of statutory
construction of any consequence, it will almost always be true that
the legislature could have more clearly repudiated one party’s
preferred construction. But the converse is almost always true as
well, as it is here[.]” Id. Thus, the legislature could also have said
that the Governmental Immunity Act’s time-bar provisions are
subject to supplementation by generally applicable rules in Title
78B, or even by the Savings Statute specifically.
  ¶40 The legislature’s failure to speak clearly merely frames the
context of a problem of statutory interpretation for our courts. It
does not yield an answer to that problem. We must do our best to
find the best answer we can in the words enacted into law by the
legislature, even if that answer is less than plain, and even if it
appears by implication rather than an explicit statement.
  ¶41 Our holding here is rooted in that approach. We reverse
the court of appeals, and affirm the dismissal of plaintiffs’ claims
as time-barred under the Governmental Immunity Act because
we interpret the Act to foreclose the applicability of the Savings
Statute.



   JUSTICE DURHAM, dissenting:
    ¶42 I respectfully dissent. While the majority’s reading of the
statute is plausible, I am unpersuaded that the mere adjective
“comprehensive” can legitimately be made to accomplish all the

Federal, 821 P.2d at 1138. Even there, however, the inference
would hardly be automatic. There would have to be something in
the terms or context of the statute to indicate that the legislature
would have adopted the alternative principle in embracing the
language it chose.


                                 18
                         Cite as: 2016 UT 40
                        Opinion of the Court

labor the majority attributes to it. I agree with the analysis of the
court of appeals, which pointed out that “comprehensive” does
not mean “exclusive,” and that the Utah Governmental Immunity
Act (UGIA) is in fact not exclusive on its face. Craig v. Provo City,
2015 UT App 145, ¶¶ 9–12, 352 P.3d 139. The court of appeals
correctly noted in that regard that the statute contemplates
governmental waiver of immunity, but does not even provide for
or create a cause of action, requiring litigants to “turn to other
statutory provisions and common law to supply the causes of
action for their claims against governmental entities.” Id. ¶ 11.
    ¶43 It is true that the UGIA contains a number of procedural
requirements as to timing of claims. However, once again I
conclude that the court of appeals correctly characterized those
requirements as focusing on the hurdles a claimant must clear
before proceeding on a claim and limiting the time in which civil
actions must be filed. These are all requirements aimed at
providing “the government with notice which ‘afford[s] the
responsible public authorities an opportunity to pursue a proper
and timely investigation of the merits of [the] claim.’” Id. ¶ 12
(alterations in original) (quoting Shafer v. State, 2003 UT 44, ¶ 7, 79
P.3d 936). “Assuming the plaintiff complies with these
requirements, the UGIA’s purpose is satisfied.” Id. Once the notice
function is accomplished, no further purpose of the UGIA is
implicated by the Savings Statute.
    ¶44 In conclusion, it seems to me that the use of the single
adjective “comprehensive” (especially when the statute is clearly
not comprehensive in the sense of being free-standing or
exclusive) is a strange way for the legislature to negate all other
statutes of general application, and a slender reed to sustain the
majority’s holding. I also note that the majority’s inclusion of
footnote 3 goes a little far in suggesting that this court has
endorsed corpus linguistics as a favored interpretive tool, a
question that is still under consideration. See State v. Rasabout,
2015 UT 72, ¶ 16, 356 P.3d 1258; id. ¶ 36 (Durrant, C.J.,
concurring); id. ¶ 41 (Lee, A.C.J., concurring).




                                  19